United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 25, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-50758
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ARTURO LAREDO-MOLINAR,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-01-CR-2107-5-DB
                        --------------------


Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Arturo Laredo-Molinar pleaded guilty of importing into the

United States more than 100 kilograms of marijuana in violation

of 21 U.S.C. § 952(a).   He appeals the enhanced sentence imposed

in his case under 21 U.S.C. §§ 960(a)(1), and (b)(2)(G).

Laredo-Molinar argues that 21 U.S.C. § 960(b)(2)(G) is facially

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   Laredo-Molinar raises his argument only to preserve

it for Supreme Court review.   As he acknowledges, his argument



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50758
                                -2-

is foreclosed by this court's decision in United States

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), which held

that Apprendi did not render analogous statutes under the

Controlled Substances Act facially unconstitutional.

     This court is bound by its precedent absent an intervening

Supreme Court decision or a subsequent en banc decision.

See United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999);

United States v. Mathena, 23 F.3d 87, 91 (5th Cir. 1994).

Laredo-Molinar’s argument is indeed foreclosed.   Because Laredo-

Molinar’s argument is foreclosed, the Government has filed a

motion asking this court to summarily affirm the district court’s

judgment.   That motion is GRANTED.   The judgment of the district

court is AFFIRMED.

     AFFIRMED; MOTION GRANTED.